Citation Nr: 0500069	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  98-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

By rating action in May 1985, service connection was denied 
for an acquired psychiatric disorder, including PTSD.  A 
subsequent rating decision in May 1990 found that new and 
material evidence had not been submitted to reopen the claim.  
The veteran and his representative were notified of these 
decisions and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1997 decision by 
the Winston-Salem, North Carolina, RO which found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for PTSD.  A personal hearing at 
the RO was held in August 1998.  

In January 2000, the Board found that new and material 
evidence had been submitted to reopen the claim, and remanded 
the appeal to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the appeal to the RO 
in January 2000, in part, to afford the veteran an 
opportunity to provide more detailed information concerning 
his claimed stressors and, if sufficiently specific 
information was received, to attempt to confirm any 
identified stressors.  A June 2002 memorandum from a VA 
"CURR" Coordinator noted that most of the veteran's claimed 
stressors were not sufficiently detailed or were not the type 
of stressor which could be confirmed through official 
records.  One claimed stressor, however, namely an assertion 
that the veteran was exposed to a mortar/rocket attack during 
his first month of service while assigned to Company A, Long 
Binh United States Army Depot, was sufficiently specific to 
permit a request to the United States Armed Services Center 
for Research of Unit Records.  (The service personnel records 
showed that the veteran was assigned to this unit December 
12, 1969.  He then was reassigned to the 74th Engineer 
Detachment (74th Engr Bn) on January 1, 1970.)  

In June 2003, USASCRUR was requested to research unit records 
for the 74th Engr Bn from December 1969 to November 1970.  
The RO, however, did not request a search for any 
rocket/mortar attacks on Company A, Long Binh United States 
Army Depot, between December 12, 1969 and January 1, 1970.  
As this was the only stressor that the veteran was able to 
provide sufficiently specific information to permit a CURR 
request, VA has a duty to attempt to confirm whether any such 
attacks occurred, as claimed by the veteran.  The failure to 
do so violates VA's duty to assist under 38 C.F.R. § 3.159 
and, in this case, the holding in Stegall v. West, 11 Vet. 
App. 268 (1998).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate action 
to request a search of unit records for 
Co A, USA Depot, Long Binh to determine 
if that unit came under rocket/mortar 
attack from December 12, through 31, 
1969.  A copy of the veteran's service 
personnel records, should be forwarded to 
the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  

2.  If and only if this stressor is 
verified the veteran should be afforded a 
VA psychiatric examination to determine 
if he has PTSD under the criteria in DSM 
IV, based on this stressor alone.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with the 
examination.  If PTSD is diagnosed, the 
doctor should fully explain why the 
stressor is considered sufficient under 
DSM-IV.  The physician should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

5.  After the requested development has 
been completed, the RO should issue a new 
rating decision and readjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


